 LABORERS LOCAL 371 (RENAISSANCE DEVELOPMENT)Laborers and Hodcarriers Local Union 371,Labor-ersInternationalUnion of North America,AFL-CIOandRobert D. Council,d/b/a Ren-aissance Development Contractor.Case 20-CC-278320 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by Robert D. Council,d/b/a Renaissance Development Contractor, theCompany, 7 August 1984, the General Counsel ofthe National Labor Relations Board issued a com-plaint 22 August 1984 against the Union, the Re-spondent, alleging that it has violated Section8(b)(4)(i) and (ii)(B) of the National Labor Rela-tionsAct. Although properly served copies of thecharge and complaint, the Union has failed to filean answer.On 17 December 1984 the General Counsel filedaMotion for Summary Judgment. On 19 Decem-ber 1984 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheUnion filed no response. The allegations in themotion are therefore undisputed.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board " Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that the General Counsel, by letter dated andpersonally served 11 December 1984, notified theRespondent that unless an answer was filed by 13December 1984, a Motion for Summary Judgmentwould be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT161construction industry as a general contractor.During the past 12 months, the Company in thecourse of these operations has purchased and re-ceived goods in excess of$50,000 directly fromsuppliers located outside the State of California.We findthat the Company is an employer and aperson engaged in commerce and in operations af-fecting commerce within the meaning of Section2(1), (2), (6), and(7) and Section 8(b)(4)(B)of -theAct.The Respondent is an organization in which em-ployees participate and which exists, in whole or inpart,for the purpose of dealing with employeesconcerning grievances, labor disputes,wages, ratesof pay, hours of employment, or conditions ofwork.We find that the Respondent is a labor orga-nization within the meaning of Section 2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICES 'The Company has been engaged as the generalcontractor in the construction of new residentialcondominium townhouses at 6600 Yount Street,Yountville,California (the Yountville jobsite). Ithas subcontracted work at the Yountville jobsite tovarious subcontractors, includingDean BowenPlumbing, MPM Electric, Conco Cement Compa-ny, and Western Sanitary; and Shamrock Ready-Mix has supplied concrete to Conco Cement Com-pany.Dean Bowen Plumbing, MPM Electric,Conco Cement, Western Sanitary, and ShamrockReady-Mix are persons engaged in commerce or inan industry affecting commerce, and we so find.At all material times, the Respondent has beenengaged in a labor dispute with the Company andat no material time has the Respondent been en-gaged in a labor dispute with any of the Compa-ny's various subcontractors, including Dean BowenPlumbing,MPM, Electric, Conco Cement, andWestern Sanitary. Nor has the Respondent beenengaged in a labor dispute with Shamrock Ready-Mix which has supplied concrete to Conco CementCompany at the Yountville jobsite.About 6 August 1984,1 the Company establishedand maintained at the Yountville jobsite two en-trances, gates I and 2, respectively. Since that date,gate 1, located at the north entrance to the Yount-ville jobsite, has been posted with a sign bearingthe following legend:I.JURISDICTIONThe Company, a California sole proprietorship,with its office and place of business in Cordelia,California, has been engaged in the building and'Unless otherwise indicated, all dates are in 1984274 NLRB No. 33 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTOP-READGATE #ITHIS GATE IS RESERVEDFOR THE EXCLUSIVE USE OFTHE PERSONNEL,VISITORS, ANDSUPPLIERSOF THE COMPANIES LISTED BELOW:RENAISSANCE DEVELOPMENTALL OTHERS USE GATE 2.At gate2, locatedabout 70 feetsouth of gate 1, asign was posted bearing the following legend:STOP-READGATE #2THIS GATE MAY NOT BE USED BYTHE PERSONNEL,VISITORS, ORSUPPLIERSOF THE CONTRACTORS LISTEDBELOW:RENAISSANCE DEVELOPMENTALL OTHERSMUSTUSE THIS GATE.About 6 August,theCompany,by its agent,Steven Council,sent a telegram to the Respondentdescribing the two-gate system and informing theRespondent that the two-gate system would be ef-fective as of 6 August.About 6,7,9,10,and 13-17August,the Re-spondent,in furtherance of its dispute with theCompany, picketed gate 2 with signs stating:RENAISSANCE DVPT. CO.UNFAIR LABOR PRACTICESLABORERSLOCAL 371.An object of the Respondent's picketing at gate 2was to force or require the subcontractors to ceasedoing business with the Company,and/or to forceor require Shamrock Ready-Mix to cease doingbusiness with Conco Cement,in order to force orrequire Conco Cement to cease doing business withthe Company.We find that by this conduct the Respondent en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(i)and (ii)(B)of the Act.CONCLUSIONS OF LAWBy engaging in picketing at gate 2 of the Yount-ville jobsite with an object of forcing or requiringDean Bowen Plumbing, MPM Electric, ConcoCement Company,Western Sanitary,and Sham-rock Ready-Mix, or any other persons, to ceasedoing business with Renaissance Development, theRespondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(b)(4)(i)and (ii)(B) and Section 2(6) and(7) of theAct.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.ORDERThe National Labor Relations Board orders thattheRespondent,Laborers and Hodcarriers LocalUnion 371, Laborers International Union of NorthAmerica,AFL-CIO,its officers,agents, and repre-sentatives, shall1.Cease and desist from inducing or encouragingany individual employed by Dean Bowen Plumb-ing,MPM Electric,Conco Cement Company,Western Sanitary,Shamrock Ready-Mix, or anyother person,to engage in a strike or refusal in thecourse of their employment to use, manufacture,process, transport,or otherwise handle or work onany goods or articles,materials or commodities, orto perform any services, and/or threatening,coerc-ing, or restraining said persons where in either casean object thereof is to force or require them, orany other person, to cease doing business withRenaissance Development Contractor.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Post at its business office and meeting hallscopies of the attached notice marked"Appendix."2Copies of the notice,on forms provided by the Re-gionalDirector for Region 20, after being signedby the Respondent'sauthorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(b) Sign and return to the Regional Director suf-ficient copies of the attached notice marked "Ap-pendix"for posting by Dean Bowen Plumbing,MPM Electric,Conco Cement Company,WesternSanitary,Shamrock Ready-Mix, if willing, in con-spicuous places, including all places where noticesto their employees are customarily posted.2 If this Order is enforced by a Judgment of a United States Court ofAppeals. the words in the notice reading "Posted by order of the Nation-alLabor Relaitons Board"shall read"Posted pursuant to a Judgment ofThe United States Court of Appeals Enforcing an order of the NationalLabor Relations Board " LABORERSLOCAL 371 (RENAISSANCE DEVELOPMENT)(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT induce or encourage any individ-ual employed by Dean Bowen Plumbing, MPM163Electric,Conco Cement Company,Western Sani-tary, Shamrock Ready-Mix,or any other person, toengage in a strike or refusal in the course of theiremployment to use, manufacture,process, trans-port, or otherwise handle or work on any goods orarticles,materials or commodities,or to performany services,and WE WILL NOT threaten,coerce,or restrain said persons where an object thereof isto force or require them,or any other person, tocease doing business with Renaissance Develop-ment Contractor.LABORERS AND HODCARRIERS LOCALUNION 371, LABORERS INTERNATION-ALUNION OF NORTH AMERICA,AFL-CIO